Citation Nr: 0100377	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for service-connected 
right ear hearing loss, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied an increased rating for 
the veteran's service-connected right ear hearing loss.  


FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran was shown to 
manifest, at most, level XI hearing in his right ear and 
level I hearing in his nonservice-connected left ear under 
the criteria then in effect.

2.  Since the date that the rating criteria for hearing loss 
were revised on June 10, 1999, the veteran has been shown to 
manifest, at most, level XI hearing in his right ear and 
level I hearing in his nonservice-connected left ear under 
the former or revised criteria.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Codes 6100, 
6101 (1998, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background  

A June 1946 rating decision granted service connection for 
defective hearing of the right ear and assigned a 
noncompensable evaluation from separation from service.  A 
November 1975 rating decision assigned an increased, 10 per 
cent, rating for the veteran's right ear hearing loss.  

In August 1998, the veteran requested an increased rating for 
his service-connected right ear hearing loss.  

A VA audiological examination was conducted in November 1998.  
The veteran stated that he has used hearing aids since 
separation from service in February 1946.  The veteran stated 
that, even with the hearing aids he has difficulty with group 
conversations and with background noise.  Concerning the 
right ear, the audiogram for pure tone thresholds revealed: a 
100 dB threshold at 500, a 110 decibel threshold at 1000, a 
110 dB threshold at 2000, a 110 dB threshold at 3000, a 110 
dB threshold at 4000; the average of the thresholds from 1000 
to 4000 was 110.  Concerning the left ear, the audiogram for 
pure tone thresholds revealed: a 75 dB threshold at 500, a 75 
dB threshold at 1000, a 80 dB threshold at 2000, a 80 dB 
threshold at 3000, a 75 dB threshold at 4000; the average of 
the thresholds from 1000 to 4000 was 77.  His speech 
recognition was zero percent in the right ear, and 74 percent 
in the left ear.  Tympanometry revealed normal middle ear 
function in both ears.  A severe to profound hearing loss was 
noted for the right ear, and a moderate-severe sensorineural 
hearing loss was noted for the left ear.  

A VA audiological examination was conducted in February 2000.  
It was noted that the veteran wore a monaural hearing aid in 
the left ear.  The veteran stated that he had trouble 
understanding speech even with the hearing aid; without the 
hearing aid, according to the veteran, communication was near 
impossible.  Concerning the right ear, the audiogram for pure 
tone thresholds revealed: a 105 dB threshold at 500, a 105 
decibel threshold at 1000, a 105 dB threshold at 2000, a 105 
dB threshold at 3000, a 105 dB threshold at 4000; the average 
of the thresholds from 1000 to 4000 was 105.  Concerning the 
left ear, the audiogram for pure tone thresholds revealed: a 
80 dB threshold at 500, a 80 dB threshold at 1000, a 85 dB 
threshold at 2000, a 85 dB threshold at 3000, a 85 dB 
threshold at 4000; the average of the thresholds from 1000 to 
4000 was 84.  His speech recognition was zero percent in the 
right ear and 62 percent in the left ear.  The examiner found 
that the veteran had profound sensorineural hearing loss in 
the right ear with zero percent word understanding.  In 
addition, a severe mixed left ear hearing loss was found.  

VA outpatient treatment records from the 1990's note 
complaints and treatment of bilateral ear conditions and 
hearing loss.  

The veteran contends that his service-connected right ear 
hearing loss should be rated more than 10 percent disabling, 
as the symptoms and manifestations of the disability from 
which he suffers have increased in severity since he was 
assigned the 10 percent rating many years ago.  Specifically, 
he contends that a higher rating is warranted as he is deaf 
in his service-connected right ear and his nonservice-
connected left ear has severe hearing loss.  


Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination, and pertinent 
outpatient treatment records have been associated with the 
record.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The Board notes that the examiners who 
performed the November 1998 and February 2000 VA audiological 
examinations did not have access to the veteran's claims 
file.  However, as hearing loss is rated solely on an 
application of audiometric measurements and the record does 
not contain any other audiometric measurements, remand for 
another examination which takes into account the veteran's 
medical history is unnecessary as the error is harmless.  See 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) (the test 
for harmless error is whether the error in question would 
change the resolution of the veteran's claim).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a governing law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). Therefore, the Board 
must evaluate the veteran's claim for right ear hearing loss, 
under both the former and revised applicable schedular 
criteria, and apply the more favorable result, if any.  The 
RO has evaluated the veteran's service-connected right ear 
hearing loss under the rating criteria in effect prior to and 
subsequent to June 10, 1999; hence, there is no due process 
bar to the Board doing likewise.

At the time that the veteran filed his claim for an increased 
rating for right ear hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998).  In situations where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).

When the prescribed rating criteria are applied to the 
results of the veteran's November 1998 audiological 
evaluation, a result of XI is obtained for the right ear.  
Since hearing in the left ear is considered normal (level I) 
for purposes of assigning a disability rating, designations 
of I (for the left ear) and XI (for the right ear) are used 
to compute a rating pursuant to Table VII.  This yields a 10 
percent evaluation under Diagnostic Code 6101.

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  However, the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
Via, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

Applying the February 2000 audiometry results to the former 
criteria also results in designations of level I (for the 
left ear) and level XI (for the right ear); again, yielding a 
10 percent evaluation under Diagnostic Code 6101.  
Interestingly, the same evaluation results when the February 
2000 audiometry results (the only such results since the 
revision of the regulatory criteria in June 1999) are applied 
to the revised criteria.  The revised criteria provide that 
where, as here, the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
dB or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  When the 
February 2000 audiological examination results for the right 
ear are applied to Table VI, a level XI designation results, 
and when applied to Table VIa, a VIII designation results; 
hence, the greater designation, level XI, will be utilized.  
The left ear is considered normal (level I) for purposes of 
assigning a disability rating.  See 38 C.F.R. § 4.85(f) 
(2000).  Combining these scores in the manner set forth in 
Table VII (which is identical under both the former and 
revised provisions) once again works out to a 10 percent 
evaluation for hearing loss under Diagnostic Code 6100 
(2000).

Thus, regardless of whether the veteran's audiological 
evaluation results are considered under the former or the 
revised criteria, there is no basis for assignment of a 
rating in excess of 10 percent for the veteran's right ear 
hearing loss.

As noted above, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  However, even if 
additional factors are considered, the record presents no 
basis for an increased rating under the provisions of 38 
C.F.R. § 3.321(b)(1).  There simply is no showing that the 
veteran's right ear hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the claim for a higher evaluation for 
right ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



ORDER

An evaluation in excess of 10 percent for right ear hearing 
loss is denied.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

